In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated May 26, 2005, which denied his motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff established a prima facie case of entitlement to judgment as a matter of law. He demonstrated that the defendant driver violated Vehicle and Traffic Law § 1141 when she failed to yield the right of way to the plaintiffs vehicle. Despite seeing the plaintiff “[l]ike a three car’s wide distance” away, she turned left into the plaintiffs lane of oncoming traffic, and collided with the driver’s side of the plaintiffs vehicle. In opposition, the defendants failed to raise a triable issue of fact (see Console v Wyckoff Hgts. Med. Ctr., 19 AD3d 637, 638 [2005]; cf. Stiles v County of Dutchess, 278 AD2d 304, 305 [2000]). Consequently, the Supreme Court erred in denying the plaintiffs motion for summary judgment. Schmidt, J.P., Crane, Spolzino and Covello, JJ., concur.